UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted July 14, 2006
                               Decided July 18, 2006

                                       Before

                     Hon. RICHARD D. CUDAHY, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 05-2522

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 03 CR 1180
HILARIO SANTOS,
     Defendant-Appellant.                     Matthew F. Kennelly,
                                              Judge.

                                     ORDER

       Hilario Santos entered a blind guilty plea to one count of possession with
intent to distribute cocaine and marijuana in violation of 21 U.S.C. § 841(a)(1). The
district court calculated an advisory guidelines range of 108 to 135 months’
imprisonment, but adjusted the range to 120 to 135 months to reflect the
mandatory minimum. The court then sentenced Santos to 120 months. Santos
appeals, but his appointed attorney moves to withdraw under Anders v. California,
386 U.S. 738 (1967), because she cannot discern any nonfrivolous grounds for
appeal. We invited Santos to respond to counsel’s motion, see Cir. R. 51(b), and he
has done so. Our review is limited to the points discussed in counsel’s facially
No. 05-2522                                                                   Page 2

adequate brief and Santos’ response. See United States v. Schuh, 289 F.3d 968,
973–74 (7th Cir. 2002).

       Counsel first considers arguing that Santos’ guilty plea was not knowing and
voluntary and therefore should be set aside. Counsel does not indicate whether
Santos has expressed to her a desire to withdraw his guilty plea. However, in his
response to this Anders motion, Santos requests that we “reverse and vacate the
sentence” so that he can “exercise the right to the [entrapment] defense he had been
denied.” We construe this statement to mean that Santos now wishes to withdraw
his guilty plea; therefore, we consider whether his plea was knowingly and
voluntarily made. See United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).
Because Santos did not move to withdraw his guilty plea before the district court,
we review for plain error. Schuh, 289 F.3d at 974.

       To ensure that guilty pleas are knowingly and voluntarily made, Rule 11 of
the Federal Rules of Criminal Procedure requires that the district court accepting
the plea inform the defendant of certain categories of rights and ensure that the
defendant understands them. Fed. R. Crim. P. 11(c); United States v. Blalock, 321
F.3d 686, 688–89 (7th Cir. 2003). Our assessment of the validity of a Rule 11
colloquy is based on the totality of the circumstances, including the complexity of
the charge; the defendant’s age, level of education, and intelligence; whether the
defendant was represented by counsel; and the inquiry conducted by the judge. See
Blalock, 321 F.3d at 688–89.

      At the plea hearing, the district court engaged in a thorough Rule 11 colloquy
with Santos. Santos then stated that he understood, and wished to plead guilty.
Although he stated that he did not agree with all of the evidence as summarized by
the prosecutor, when questioned by the court Santos admitted the facts supporting
each element of the offense.

       In his response to the Anders motion, Santos asserts that his plea was not
knowing or voluntary because he does not speak English, has limited ability to
comprehend due to his educational level, and was “placed . . . in fear” by his then-
attorney who, he contends, advised him that an entrapment defense would fail and
he would receive a life sentence if he went to trial. But the indictment and the
presentence report were read to Santos in Spanish, he was assisted by an
interpreter at both the plea hearing and the sentencing hearing, his responses to
the court’s questions about his understanding of the consequences of a guilty plea
were unequivocal, and he never suggested that he had difficulty comprehending. To
the extent Santos asserts that his attorney’s advice coerced his plea, thus rendering
it involuntary, this is belied by his own statement at the plea colloquy that no one
forced, threatened, or intimidated him into pleading guilty. A defendant’s
statements at a plea colloquy are presumed truthful. See United States v.
No. 05-2522                                                                    Page 3

Standiford, 148 F.3d 864, 868–69 (7th Cir. 1998). Moreover, Santos acknowledged
throughout the colloquy that he understood the consequences of pleading guilty;
thus his attorney’s prediction that he would be sentenced to a longer term if he
went to trial does not render his plea unknowing or involuntary. See Bridgeman v.
United States, 229 F.3d 589, 592 (7th Cir. 2000).

       Counsel also evaluates whether Santos might argue that his prison sentence
is unreasonable under United States v. Booker, 543 U.S. 220 (2005). Counsel
considers whether Santos might argue that the sentencing court impermissibly
sentenced him based on facts not found by a jury or admitted by Santos. But as
counsel acknowledges, the court made no additional findings but rather sentenced
Santos based on facts Santos admitted in his guilty plea. By pleading guilty, Santos
waived any entitlement to have factual contests resolved by a jury. Counsel next
considers whether Santos might argue that the court improperly applied the
guidelines as mandatory rather than advisory. But counsel correctly notes that
such an argument would fail because the sentence imposed was the statutory
minimum, and the court did not have discretion to disregard a mandatory
minimum. United States v. Paladino, 401 F.3d 471, 480, 482-83 (7th Cir. 2005).

       Finally, Santos suggests that the district court violated Booker by failing to
further reduce his sentence pursuant to § 5K2.12 of the sentencing guidelines,
which permits a court to reduce a sentence for crimes committed “because of serious
coercion, blackmail or duress.” Santos asserts generally that he committed the
crime under duress because a co-participant “‘made’ him do things he did not agree
with.” But Santos never asked the district court for a sentence reduction based on
duress, and a district court does not err by declining to exercise its discretion to
reduce a sentence when the defendant fails to request it. See United States v.
Sewell, 159 F.3d 275, 280 (7th Cir. 1998); see also United States v. Lechuga-Ponce,
407 F.3d 895, 897–98 (7th Cir. 2005). In any event, Santos was sentenced to the
statutory minimum of 120 months, and the district court had no discretion to
impose a lower sentence unless Santos qualified for a substantial-assistance or
safety-valve exception. See 18 U.S.C. § 3553(e), (f); United States v. Crickon, 240
F.3d 652, 655 (7th Cir. 2001); see also United States v. Duncan, 413 F.3d 680, 683
(7th Cir. 2005) (explaining that Booker does not give a sentencing court discretion to
disregard a statutory minimum). Santos raises no objection to the court’s
conclusion that he qualified for neither exception. This potential argument is
therefore frivolous.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.